Citation Nr: 0100118	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  97-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for disc herniation, L5-S1, 
secondary to the veteran's service-connected post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1960 to July 1964 
and from September 1964 to October 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A review of the procedural development accomplished in 
connection with this appeal shows that the veteran also 
appealed a 30 percent evaluation that had been assigned for 
his PTSD.  During the pendency of this appeal, though, the 
RO, in a December 1997 rating decision, granted a 100 percent 
evaluation for the veteran's PTSD, effective from July 1987.  
As the veteran has been assigned the maximum evaluation 
provided for under applicable VA regulation, this issue is no 
longer in appellate status and before the Board for 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The evidence of record shows that the veteran's pain 
associated with his herniated disc is aggravated by his 
service-connected PTSD.


CONCLUSION OF LAW

The veteran's disc herniation, L5-S1, and the pain associated 
with it are aggravated by the veteran's service-connected 
PTSD.  38 U.S.C.A. § 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000); 38 C.F.R. § 3.322 (2000); Allen v. Brown, 
7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (emphasis added).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000).

II.  Factual Background

Service connection has been granted for PTSD, and in June 
1996, the veteran filed a claim for secondary service 
connection for his herniated disc, stating that it was 
worsened by the stress and tension of his PTSD.  The veteran 
also stated that when he was angry or his PTSD was more 
active, the pain in his back was multiplied.

The veteran's VA treatment records (dated from December 1990 
to September 1997) pertain primarily to treatment received 
for PTSD, but they do contain clinical findings indicating 
that the veteran has a small central disc herniation at L5-
S1.

An August 1996 VA PTSD examination reflects the veteran's 
reports that the pain from his herniated disc was aggravated 
by stress.

An August 1996 VA spine examination was conducted in 
connection with the veteran's claim, in which the examiner 
was asked to speak to the etiology of the veteran's herniated 
disc.  It was noted upon examination that the veteran 
reported first experiencing back symptoms in 1973 or 1974, 
without any known isolated injury to his back.  It was also 
noted that that the veteran stated that anger and emotional 
tension caused muscular tension in the veteran's back and 
produced exacerbation of the veteran's back pain and right 
testicular pain.  Subsequent to physical examination, the 
examiner commented that the history given by the veteran 
indicated that the veteran's back problems preceded the onset 
of his PTSD.  As such, comment could not be made concerning 
the severity of the veteran's back problem prior to 
development of PTSD.  Further, the examiner knew of no 
reported incidents of disc herniation caused by purely 
psychological factors.  However, the symptoms of pain from a 
herniated nucleus pulposus could, like symptoms from any 
other painful disorder, be intensified by emotional stress.  
Stress was well-recognized as one of the factors which 
increased the awareness of pain.  The veteran was aware of 
the aggravation of his physical symptoms, which occurred 
following exposure to emotionally stressful situations.

The veteran's August 1997 VA PTSD examination does not 
reference the veteran's back and herniated disc.

III.  Analysis

Upon review of the evidence of record and applicable case 
law, see Allen v. Brown, supra, the Board finds that the 
veteran's herniated disc, L5-S1, and the pain associated with 
it are aggravated by the veteran's service-connected PTSD.  
Accordingly, secondary service connection pursuant to Allen 
v. Brown is granted.

Initially, in this instance, the Board notes that the veteran 
has consistently asserted that the benefit sought on appeal 
is secondary service connection, as his service-connected 
PTSD aggravated or worsened his back pain.  As such, the 
Board has not considered and addressed the law and evidence 
of record pertaining to establishment of direct service 
connection.  Cf. Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).  Nor has the Board considered and addressed the law 
and evidence of record pertaining to establishment of service 
connection under the provisions of 38 C.F.R. § 3.310(a) 
(2000).  In these respects, the Board points out that the 
veteran stated at his August 1996 VA spine examination that 
his back problems began in 1973 or 1974 (after service but 
before onset of his PTSD).

Rather, as discussed above, the Board has considered and 
addressed whether the veteran's nonservice-connected disorder 
(his herniated disc, L5-S1, and its associated pain) is 
aggravated by his service-connected disability (in this case, 
his PTSD).  See Allen v. Brown, supra.  If so, then the 
veteran is to be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to aggravation.  Id.

Here, the Board notes the opinion expressed in the August 
1996 VA spine examination, in which the examiner stated that 
the symptoms of pain from a herniated nucleus pulposus could, 
like symptoms from any other painful disorder, be intensified 
by emotional stress.  Stress was well-recognized as one of 
the factors which increased the awareness of pain.  The 
veteran was aware of the aggravation of his physical 
symptoms, which occurred following exposure to emotionally 
stressful situations.  As to this opinion, the Board finds 
that it clinically substantiates the veteran's contentions 
that his PTSD aggravates or worsens his herniated disc, L5-
S1, or more precisely, that it aggravates or worsens the pain 
associated with the veteran's herniated disc.

Admittedly, pain in and of itself, without an underlying 
cause or diagnosis, is not a disability for which service 
connection can be granted, see Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), but in this instance, the Board 
stresses that there is an underlying cause or diagnosis, 
i.e., a herniated disc, L5-S1.  Further, the Board finds that 
the veteran's back pain, which is aggravated or worsened by 
his service-connected PTSD, cannot be separated from his 
herniated disc and is, in effect, a symptomatic manifestation 
of the herniated disc.  Although the veteran's PTSD did not 
proximately cause or result in the veteran's herniated disc, 
it does aggravate or worsen the pain associated with it.

Therefore, in light of the above, the veteran's appeal is 
granted, pursuant to the holding in Allen v. Brown, supra.


ORDER

Entitlement to service connection for disc herniation, L5-S1, 
secondary to the veteran's PTSD, is granted.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

